Title: To George Washington from Benjamin Tupper, 28 October 1782
From: Tupper, Benjamin
To: Washington, George


                  
                     Sir
                     Westpoint Octr 28th 1782
                  
                  I am just informed that a Patrole consisting of a Corple & three of my company of Light Infantry on the Lines have lately disarted to the Enimy.  They were all Amaracans born, three of them Ingaged for the War, After they had got three or four mild below Tarry Towen they were discouraged & returned almost back to that place, but stoping at a house where were only women & children they again began to numerate their grieviences.  They said they had served the Continant almost eight year a great part of the time without a shirt to their backs, and now they had but the remnant of one shirt amung  four, that the alowence of a pound of Beef & bread with out vigitables or maney to purchase them with, was not suffcient and intolerable, that upon the whole they would seek there fortains else where, assuring themselves they should meet with none worse, they all tacked about & went to the Enimy, I find the officers are very much alarmed on the Accation as these men were the least suspected of any in the Company or Regt and as they have a number more as destitute of shirts &c. as those who went off, if they cannot be supplyed are offraid of the consiquences I have the Honour to remain your Excellencies Monst obedient humble Servant
                  
                     Benj. Tupper Colo.
                  
               